               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA            )
                                    )
     v.                             )       1:09CR129-1
                                    )
TIMOTHY NORMAN SUTPHIN              )


                                 ORDER

     Presently before this court are Motions to Reduce Sentence

re Compassionate Release, (Docs. 126, 133), filed by Defendant

Timothy Norman Sutphin. For the reasons stated herein, the court

finds that both motions should be denied.

I.   FACTUAL BACKGROUND

     Defendant was indicted in three counts of a six-count

indictment and charged in Count One with conspiracy to

distribute large quantities of methamphetamine, and in Counts

Two and Three with distribution of methamphetamine. (Doc. 1.)

Defendant entered into a plea agreement by which he agreed to

plead guilty to Count One of the indictment, a violation of 21

U.S.C. § 846 and § 841(b)(1)(A) for conspiracy to distribute 500

grams or more of a mixture and substance containing a detectable

amount of methamphetamine. (Doc. 32 at 1.) Based on his

statements to law enforcement, Defendant was found to be

accountable for 23.587 kilograms of methamphetamine. (Doc. 80-1




     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 1 of 22
¶ 16.) Defendant was originally sentenced to a term of

imprisonment of 235 months. (Doc. 50 at 2.) Defendant appealed

his conviction, but the conviction was affirmed. (Doc. 61.)

Defendant’s sentence was later reduced, pursuant to 18 U.S.C.

§ 3582(c)(2), to 188 months. (Doc. 87.) Defendant’s current

estimated release date is February 9, 2022.1

     A.      Defendant’s First Motion

     Defendant filed his first Motion to Reduce Sentence re

Compassionate Release on April 13, 2020. (Doc. 126.)2 Defendant

asked this court to order him to home confinement. (Id. at 4,

12.)3 Defendant argued that he has a heart condition and has been

taking medications for that condition for five years. (Id. at

4.) Defendant also claimed he has an autoimmune disorder but did

not specify a particular condition. (Id.) Defendant also argued

that his offense was nonviolent, and that his pattern score

supported the conclusion that he was not a risk to the

community. (Id. at 7.) Defendant also pointed out that his


     1 Find an Inmate, Fed. Bureau of Prisons,
https://www.bop.gov/inmateloc/ (last visited Jul. 22, 2020).

     2  Although the motion was filed on a form used for filing a
habeas petition, 28 U.S.C. § 2255, the court construed
Defendant’s motion as a motion for compassionate relief.
     3  All citations in this Order to documents filed with the
court refer to the page numbers located at the bottom right-hand
corner of the documents as they appear on CM/ECF.

                                     - 2 -



         Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 2 of 22
facility, FCI Danbury, was specifically mentioned in Attorney

General Barr’s order directing increased home confinement. (Id.

at 8.)

    The government responded to Defendant’s first motion and

noted that Defendant was not eligible for home confinement due

to his history of violence and having received an infraction in

November 2019. (Doc. 131 at 8.) The government also noted that

Defendant’s reduction in sentence (“RIS”) request was not sent

to the Danbury warden until May 11, 2020. (Id. n.1; Doc. 131-1

at 2.) This meant Defendant had not exhausted his administrative

remedies prior to filing his first motion. Finally, the

government pointed out that Defendant submitted no medical

records to substantiate his claims about his health, and that

the records requested by the government only indicated that

Defendant suffered from hypertension and gastroesophageal reflux

disease (“GERD”). (Doc. 131 at 12.) Defendant did not reply to

the government’s response. Defendant’s first motion is ripe for

ruling.

    B.    Defendant’s Second Motion

    Defendant did, however, file a second Motion to Reduce

Sentence re Compassionate Release on June 1, 2020. (Doc. 133.)

Defendant argues that he has exhausted his administrative

remedies. In support of that conclusion, Defendant quotes from a

                                 - 3 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 3 of 22
District of Connecticut opinion in a class action filed on

behalf of inmates at FCI Danbury. (Id. at 2.)4 Defendant provides

more medical details about his hypertension, GERD, and now

alleges he has a history of bronchitis. (Id. at 3.) Defendant

does not provide any medical records. Defendant notes that he is

housed in an open-living space where he cannot socially

distance. (Id. at 2.)

     The government responded to Defendant’s second motion.

(Doc. 136.) First, the government points out that Defendant

submitted his RIS on May 8 or 11,5 and it was denied on May 13,

2020; Defendant did not wait thirty days or exhaust his

administrative appeals. (Id. at 4; Docs. 136-1, 136-2, 136-3.)

This means, the government argues, that the court is barred from

acting on Defendant’s motion. (Id. at 11.) The government also

points out, again, that Defendant is ineligible for home release

since he is a “medium” recidivism risk according to the BOP.

(Id. at 8.) The government also contends that Defendant’s

medical conditions are well controlled and that none of them

place him at high-risk, according to current CDC guidance. (Id.



     4 The case is Martinez-Brooks v. Easter, No. 3:20-cv-00569
(MPS), 2020 WL 2405350, at *18 (D. Conn. May 12, 2020).

     5 Defendant filled out the RIS form on May 8, but his email
submitting the form is dated May 11. (Doc. 136-1.)

                                     - 4 -



         Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 4 of 22
at 16–17.) The government attached some of Defendant’s medical

records to its response. (Doc. 136-4.)

      In his Reply, Defendant points out that FCI Danbury has

only one positive COVID case but claims that is due to a lack of

testing. (Doc. 137 at 1.) Defendant against cites to Martinez v.

Easter to support his assertion that his administrative remedies

have been exhausted. (Id. at 2.)

      Defendant’s second motion is now ripe for ruling. For the

reasons stated herein, the court finds both motions should be

denied.

II.   ANALYSIS

      A.   Request for Home Confinement

      Defendant, in his first motion, repeatedly asks this court

to order him to home confinement. Though the court will construe

both of Defendant’s motions broadly to also include requests for

a reduction in sentence, to the extent that Defendant asks this

court to (1) review BOP’s decision to deny Defendant’s request

for home confinement and/or (2) order home confinement, those

requests will be denied.

      “The BOP has exclusive authority to determine defendant's

place of imprisonment, including home confinement, and the BOP's

placement decisions are not reviewable by any court.” United

States v. Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3

                                  - 5 -



      Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 5 of 22
(E.D.N.C. Apr. 22, 2020); see also 18 U.S.C. §§ 3621(b),

3624(c)(4) (providing the BOP with discretionary authority to

place certain prisoners in home confinement but noting “nothing

in [§ 3624(c)] shall be construed to limit or restrict the

authority of the [BOP] Director under section 3621”). As a

result, the court is without jurisdiction to order the BOP to

place Defendant on home confinement. See United States v.

Caudle, 740 F. App'x 364, 365 (4th Cir. 2018). Further, the

CARES Act does not provide this court with authority to order

home confinement.

    [T]he CARES Act provides that “if the Attorney General
    finds that emergency conditions will materially affect
    the functioning of the [BOP], the Director of the
    [BOP] may lengthen the maximum amount of time for
    which the Director is authorized to place a prisoner
    in home confinement under the first sentence of [18
    U.S.C. § 3624(c)] as the Director determines
    appropriate.” CARES Act of 2020, Pub. L. No. 116-136,
    § 12003(b)(2), 134 Stat. 281, 516. This provision does
    not authorize the court to order defendant's placement
    in home confinement. Accordingly, defendant must
    seek home confinement through the BOP's administrative
    system.

Gray, 2020 WL 1943476, at *3; see also United States v. Grady,

Criminal Case No. 1:18-cr-00113-MR-WCM, 2020 WL 2569994, at *1

(W.D.N.C. May 21, 2020) (citing and quoting CARES Act, Pub. L.

No. 116-136, 134 Stat 281, 516 (2020)) (“During the covered

emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the Bureau

                                 - 6 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 6 of 22
[of Prisons], the Director of the Bureau may lengthen the

maximum amount of time for which the Director is authorized to

place a prisoner in home confinement under the first sentence

of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.” (emphasis added)); United

States v. Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2

n.2 (E.D.N.C. May 6, 2020) (noting that the CARES ACT authorizes

the BOP, not courts, to expand the use of home confinement);

United States v. Lowe, No. 1:15CR11-1, 2019 WL 3858603, at *2

(M.D.N.C. Aug. 16, 2019) (noting that, under the First Step Act,

an offender “does not have a right to be placed on home

confinement or in a residential re-entry center; instead,

the BOP has the discretion to determine if those options are

appropriate”). Therefore, Defendant’s request for home

confinement will be denied.

    B.   Administrative Exhaustion

    The court finds that Defendant has failed to comply with 18

U.S.C. § 3582(c)(1)(A) in filing both of his motions.

    “Federal law has long authorized courts to reduce sentences

of federal prisoners facing extraordinary health conditions,”

but prior to the passage of the First Step Act of 2018, district

courts could grant such reductions only upon a motion by the

Director of Bureau of Prisons under 18 U.S.C. § 3582(c)(1).

                                 - 7 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 7 of 22
United States v. Beck, 425 F. Supp. 3d 573, 577-78 (M.D.N.C.

2019). However, Congress amended § 3582(c)(1) when it passed the

First Step Act, Pub. L. No. 115-391, 132 Stat. 5194. Pertinent

here, the First Step Act added a provision to § 3582(c)(1) that

allows a defendant to bring a motion for compassionate release

directly in a district court after either “the defendant has

fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A).

    Both of Defendant’s motions are untimely since Defendant

neither exhausted his administrative appeals, (Doc. 136-3), nor

did he wait thirty days from the time he submitted his RIS to

the warden at FCI Danbury, (Doc. 136-1). As to Defendant’s first

motion, it was submitted on April 13, 2020, several weeks before

Defendant submitted his RIS on May 11, 2020. (Compare Doc. 126,

with Doc. 136-1.) As to Defendant’s second motion, it was

submitted on June 1, 2020. (Doc. 133.) At that point, Defendant

had not exhausted his administrative appeals, because he had not




                                 - 8 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 8 of 22
taken any administrative appeal. (Doc. 136-3.) Defendant was

also within thirty days of his May 11 submission.6 (Doc. 136-1).

     Defendant almost acknowledges that he has not complied with

18 U.S.C. § 3582(c)(1)(A), arguing instead that the District of

Connecticut has ruled that all inmates at Danbury have, as a

matter of law, exhausted their administrative remedies. However,

that district court opinion, an opinion issuing a temporary

restraining order (“TRO”),7 stated that only members in the

“medically vulnerable” subclass have exhausted their

administrative remedies as they pertain to requests for home

confinement under 28 U.S.C. § 2241. Martinez-Brooks, 2020 WL

2405350, at *18. As discussed infra, Sections II.C and II.D,

Defendant has not come forward with any evidence or allegations

that he suffers from a condition that places him at high risk

for COVID-19. Also, Defendant is moving under 18 U.S.C. § 3582,

not for habeas relief under 28 U.S.C. § 2241. The Martinez-



     6 Even if the court assumed that the warden at FCI Danbury
actually received the RIS on May 8, 2020, the date on the hand-
filled form, Defendant still filed his second motion within 30
days.

     7 TROs expire after 14 days, “unless before that time the
court, for good cause, extends it for a like period or the
adverse party consents to a longer extension. The reasons for an
extension must be entered in the record.” Fed. R. Civ. P.
65(b)(2). The court is not aware of any injunction in that
action, nor has Plaintiff provided it.

                                     - 9 -



         Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 9 of 22
Brooks court did not waive administrative exhaustion under

§ 3582, but instead required “the Warden to process Section 3582

requests more promptly and requires her to explain why,

apparently, no consideration is being given in this process to

the serious risk of illness or death posed to the medically

vulnerable subclass.” Id. at *26. For both of these reasons, the

court finds that the TRO issued by the Martinez-Brooks court

does not relieve Defendant of the requirements in 18 U.S.C.

§ 3582.

    C.    Consideration of Policy in U.S.S.G. § 1B1.13

    Further, the court finds that, even if Defendant had

exhausted his administrative remedies or waited the requisite

period of time, his motion should be denied in light of the

policy statements in U.S.S.G. § 1B1.13.

    If exhaustion requirement is met, a defendant must either

(1) have “extraordinary and compelling reasons” for a

compassionate release, or (2) be at least 70 years old, have

served 30 years in prison, and have the Director of Bureau of

Prisons determine that the defendant is not a danger to the

public. U.S.S.G. § 1B1.13(1)(A) and (B). Additionally, a court,

in considering a reduction in sentence pursuant

to § 3582(c)(1)(A), must consult the sentencing factors set

forth in 18 U.S.C. § 3553(a) and may grant the reduction only if

                                 - 10 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 10 of 22
it is “consistent with [the] applicable policy statements”

issued by the United States Sentencing Commission. 18 U.S.C.

§ 3582(c)(1)(A). This includes United States Sentencing

Guideline § 1B1.13. Section 1B1.13 essentially reiterates the

requirements of § 3582(c)(1)(A), with the additional requirement

that a defendant not be “a danger to the safety of any other

person or to the community.” U.S.S.G. § 1B1.13(2); see also

Beck, 425 F. Supp. 3d at 578. The application notes to § 1B1.13

provide examples of extraordinary and compelling reasons to

grant a compassionate release, including when an inmate is

suffering from a debilitating medical condition that has

“substantially diminishe[d] the ability of the [inmate] to

provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.”

U.S.S.G. § 1B1.13 application note 1(A)(ii).

    For over a year, the Sentencing Commission has lacked a

quorum and thus has not updated its policy statements on

compassionate release since the First Step Act was signed into

law in December 2018. Beck, 425 F. Supp. 3d at 579 n.7. Thus,

the current phrasing of § 1B1.13 addresses scenarios in which

the BOP Director files a motion for compassionate release, but

not situations in which an inmate files a similar motion under

§ 3582. As such, § 1B1.13 provides helpful guidance when

                                 - 11 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 11 of 22
considering a motion filed by an inmate, but “it does not

constrain the Court’s independent assessment of whether

‘extraordinary and compelling reasons’ warrant a sentence

reduction under § 3582(c)(1)(A)(i).” Beck, 425 F. Supp. 3d at

579. Therefore, when considering the merits of an inmate’s

§ 3582(c)(1)(A) motion for compassionate release, the court must

consider the § 3553(a) factors but is not limited by the policy

statements outlined in § 1B1.13,8 but those factors and policy

statements must be considered in light of current circumstances,

including the First Step Act and the new compassionate release

procedure under 18 U.S.C. § 3582(c)(1)(A)(i). See id.

     Even if Defendant had exhausted his administrative

remedies, giving this court jurisdiction to consider his

motions, the policy statements in U.S.S.G. § 1B1.13 do not

support granting either motion. Though Defendant has some

medical conditions, they do not rise to a level where they

“substantially diminish[] the ability of the [inmate] to provide


     8
      In Stinson v. United States, the Court held that the
commentary is the equivalent of legislative rules and therefore
must be given “controlling weight unless it is plainly erroneous
or inconsistent with the regulation.” 508 U.S. 36, 45 (1993)
(quoting Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414
(1945)); see also United States v. Allen, 909 F.3d 671, 674 (4th
Cir. 2018). Here, however, the commentary relates to a statute,
18 U.S.C. § 3582, and the commentary has not been addressed
since the statute was amended. To some extent, therefore,
neither the commentary nor the Guidelines are consistent with
the statute.
                              - 12 -



         Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 12 of 22
self-care within the environment of a correctional facility and

from which he . . . is not expected to recover.” U.S.S.G.

§ 1B1.13 application note 1(A)(ii). Defendant’s medical records

contain no indication that Defendant’s conditions are not in

control, nor, as the government points out, are GERD or

standalone hypertension COVID risk factors according to the

latest CDC guidance.9 Further, Defendant is 41 years old, an age

that puts him at lower risk as well.10

     Finally, the government alleges that the BOP has classified

Defendant as a “medium” recidivism risk, (Doc. 136 at 8); in his

first motion, Defendant claimed his pattern score is a “minimum

level,” (Doc. 126 at 7). Defendant did not refute government’s

contention in his reply supporting his second motion. (See Doc.

137.) Defendant also never refuted the government’s assertion


     9 People with Certain Medical Conditions: Coronavirus
Disease 2019 (COVID-19), CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html?CDC_AA_
refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last
visited Jul. 22, 2020). “Based on what we know at this time,
people with the following conditions might be at an increased
risk for severe illness from COVID-19: . . . Hypertension or
high blood pressure.” Id. The only type of hypertension listed
in that section, however, is “Pulmonary hypertension.” Defendant
does not claim to have pulmonary hypertension, nor do his
medical records indicate that he does.

     10Older Adults: Coronavirus Disease 2019 (COVID-19), CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html (last visited Jul. 22, 2020).
                              - 13 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 13 of 22
that he received a prison infraction in November of 2019. (Doc.

131 at 8.) Though Defendant’s crime for which he is currently

incarcerated was not a violent offense, it was an offense

involving widescale distribution of a dangerous controlled

substance, and Defendant had a history of at least one other

methamphetamine offense prior to his federal guilty plea. (Doc.

80-1 ¶ 31.) In light of the unrefuted assertions in the

government’s responses, as well as Defendant’s own criminal

history, this court concludes that defendant is “a danger to the

safety of any other person or to the community.” U.S.S.G.

§ 1B1.13(2); see also Beck, 425 F. Supp. 3d at 578.

    The policy considerations in U.S.S.G. § 1B1.13 do not

support granting Defendant’s motions, because he is a risk to

the community, and his medical issues do not rise to the level

of extraordinary and compelling reasons.

    C.    Section 3553(a) Factors

    Regardless of whether Defendant had exhausted his

administrative remedies, the factors enumerated in 18 U.S.C.

§ 3553(a) also do not support granting his motions.

    Section 3553(a) requires a court to impose a sentence that

is “sufficient, but not greater than necessary” to comply with

the statutory purposes of sentencing. 18 U.S.C. § 3553(a). The

court must consider —

                                 - 14 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 14 of 22
    (1) the nature and circumstances of the offense and
    the history and characteristics of the defendant;

    (2) the need for the sentence imposed –

          (A) to reflect the seriousness of the offense, to
          promote respect for the law, and to provide just
          punishment for the offense;

          (B) to afford adequate deterrence to criminal
          conduct;

          (C) to protect the public from further crimes of
          the defendant; and

          (D) to provide the defendant with needed
          educational or vocational training, medical care,
          or other correctional treatment in the most
          effective manner;

    (3) the kinds of sentences available;

    (4) the kinds of sentences and the sentencing range
    established for [the applicable offense category as
    set forth in the guidelines] –

          . . . .

    (5) any pertinent policy statement . . . by the
    Sentencing Commission . . . ;

          . . . .

    (6) the need to avoid unwarranted sentence disparities
    among defendants with similar records who have been
    found guilty of similar conduct; and

    (7) the need to provide restitution to any victims of
    the offense.

Id. As detailed below, the factors relevant to Defendant’s case

weigh against Defendant’s release.



                                 - 15 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 15 of 22
    The first factor, “the nature and circumstances of the

offense and the history and characteristics of the defendant,”

does not support granting Defendant’s motions. Defendant pleaded

guilty to a serious drug offense, a conspiracy to distribute 500

grams or more of a mixture and substance containing a detectable

amount of methamphetamine. (Doc. 80-1 ¶ 2.) Based on his own

statements to law enforcement, Defendant was held accountable

for 23.587 kilograms of methamphetamine during the conspiracy.

(Id. ¶ 16.) The factual basis upon which his guilty plea was

based stated that Defendant repeatedly sold significant

quantities of methamphetamine. (Id. ¶¶ 6-15.) Though Defendant

did not use any violence, threat of violence, or firearm during

the commission of his offense, he did engage in a pattern of

repeated criminal behavior involving a dangerous controlled

substance. As for Defendant’s characteristics, Defendant was a

Criminal History Category IV when he was sentenced, (id. at 21),

and, as discussed above, has been classified as a “medium”

recidivism risk by BOP. Though Defendant has completed a large

amount of programming while incarcerated, he does not dispute

that he received an infraction within the past year. Because of

the nature of the crime and Defendant’s characteristics, his

motions should be denied.



                                 - 16 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 16 of 22
    The factors listed in § 3553(a)(2) also do not support

granting Defendant’s motion. The need for the sentence imposed

“to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense,”

cautions against granting Defendant’s motions. Defendant was

originally sentenced to 235 months imprisonment, but later had

that sentence reduced to 188 months. Twice Defendant received a

sentence at the bottom of his Guideline range. As a part of

Defendant’s original plea deal, the government agreed not to

file an information of prior conviction that would have resulted

in a 20-year mandatory minimum. (Doc. 57 at 5.) Though the court

is not suggesting that Defendant should not receive the benefit

of his bargain, neither is it willing to alter Defendant’s

sentence to what amounts to a downward variance when Defendant

was responsible for more than 20 kilograms of methamphetamine

and committed at least one other methamphetamine crime prior to

his instant offense.

    Defendant’s repeated conduct involving methamphetamine is

why the need for the sentence “to afford adequate deterrence to

criminal conduct” also does not support granting Defendant’s

motions. The court does not believe that Defendant’s continued

incarceration will, at this point in Defendant’s sentence,

provide an appreciable level of general deterrence; however, the

                                 - 17 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 17 of 22
level of specific deterrence is appreciable. Though Defendant

has served the vast majority of his term of incarceration,

Defendant’s past conduct suggests he stands a significant chance

of becoming involved in methamphetamine crimes again. BOP’s

classification of Defendant as a “medium” recidivism risk

supports that conclusion. By declining to adjust Defendant’s

sentence below the bottom of his reduced Guidelines range of 188

months, the court can ensure the public will not be exposed to

Defendant’s involvement in the large-scale sale of dangerous

substances until at least February 2022. It is for that reason

that the factors in § 3553(a)(2)(B) and (C) do not support

granting Defendant’s motions.

    Defendant has done a commendable job of programming while

incarcerated, so the need to provide additional vocational

training supports granting Defendant’s motions, but it is the

only factor that does.

    “[T]he kinds of sentences and the sentencing range

established for [the applicable offense category as set forth in

the guidelines]” do not support granting Defendant’s motions. As

noted above, twice Defendant was sentenced at the bottom of his

Guidelines range. To grant Defendant’s motions would be to grant

him a downward variance of 18 months, a variance Defendant’s

offense conduct and previous criminal conduct do not support.

                                 - 18 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 18 of 22
    As discussed above, the policy statements in U.S.S.G.

§ 1B1.13 do not support granting Defendant’s motions, meaning

§ 3553(a)(5) also does not support granting Defendant’s motions.

The final § 3553(a) factors are not relevant to Defendant’s

case.

    For the reasons stated herein, the court finds that

regardless of Defendant’s exhaustion of his administrative

remedies, the relevant factors in 18 U.S.C. § 3553(a) do not

support granting either of Defendant’s motions.

    D.       COVID-19

    Defendant argues that the ongoing COVID-19 pandemic

supports his compassionate release, since his hypertension,

GERD, and history of bronchitis makes him particularly

vulnerable to the virus. The court disagrees.

    Indeed, “the COVID-19 outbreak is unprecedented and poses a

heightened risk to those in this nation’s prisons and jails.”

United States v. Carver, No. 4:19-cr-06044-SMJ, 2020 WL 1604968,

at *1 (E.D. Wash. Apr. 1, 2020). With that risk in mind, “the

Attorney General has directed the Bureau of Prisons, when

assessing compassionate release applications, to prioritize the

transfer of incarcerated inmates to home confinement ‘where

appropriate’ to decrease the risks to their health.” United

States v. Resnick, No. 14 CR 810 (CM), 2020 WL 1651508, at *5

                                    - 19 -



        Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 19 of 22
(S.D.N.Y. Apr. 2, 2020) (quoting Memorandum for Director of

Bureau [of] Prisons from the Attorney General, Prioritization of

Home Confinement As Appropriate in Response to COVID-19 Pandemic

(March 26, 2020), accessed at https://www.justice.gov/file/

1262731/download). Although “it is prudent to consider the

factors that the Attorney General finds to be important,” the

memo “has no binding force on the Judiciary.” Id. Many of the

factors identified by the Attorney General are similar to the

factors in 18 U.S.C. § 3553(a) and U.S.S.G. § 1B1.13 that the

court has already considered here.

    Although the Attorney General has encouraged the BOP to

move vulnerable inmates to home confinement, those facts do not

persuade the court that his motions should be granted at this

time. Defendant overlooks that the Attorney General has

emphasized that, when the BOP considers moving an inmate to home

confinement, the inmate’s crime of conviction should be taken

into consideration. Memorandum for Director of Bureau [of]

Prisons from the Attorney General, Prioritization of Home

Confinement As Appropriate in Response to COVID-19 Pandemic

(March 26, 2020), accessed at https://www.justice.gov/file/

1262731/download. As fully discussed above, Defendant’s offense,

though not violent, involved the repeated sale of

methamphetamine and involvement in a conspiracy to distribute

                                 - 20 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 20 of 22
more than 20 kilograms of the same. Widespread, repeated

distribution of such a dangerous controlled substance is a

threat to the community.

     Furthermore, Defendant’s conditions do not clearly place

him at an increased risk due to COVID-19. See supra, Section

II.B.

     Finally, though FCI Danbury was one of the first facilities

cited by the Attorney General as heavily impacted by COVID-19,

currently there is only one confirmed case in a staff member and

none in the inmate population.11 In his Reply, which was filed on

July 13, 2020, Defendant alleges there was only one inmate with

COVID-19. (Doc. 137 at 1.) If that is true, then FCI Danbury is

reducing the number of cases, as there are now no inmates with

COVID-19. Defendant claims that the low numbers are due to a

lack of testing and claims the last test given was on May 27,

2020. (Id.) If that were true, it is not clear how it could also

be true that Defendant was aware of a COVID-19 positive inmate

on July 13, a month-and-a-half later.

     Defendant’s living conditions at Danbury do not sound

compatible with social distancing, but the best information

before this court is that Danbury currently has no COVID-19


     11COVID-19 Coronavirus, Fed. Bureau of Prisons,
https://www.bop.gov/coronavirus/ (last visited Jul. 22, 2020).

                                    - 21 -



        Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 21 of 22
cases in its inmate population. Even if it did, Defendant is a

41-year-old with no health conditions that the CDC’s current

guidelines classify as high risk. For those reasons, the

presence of COVID-19 in the BOP system is not enough to justify

the relief Defendant requests in his motions.

III. CONCLUSION

    For the reasons stated herein,

    IT IS THEREFORE ORDERED that Defendant’s first Motion to

Reduce Sentence re Compassionate Release, (Doc. 126), is DENIED

without prejudice.

    IT IS FURTHER ORDERED that Defendant’s second Motion to

Reduce Sentence re Compassionate Release, (Doc. 133), is DENIED

without prejudice.

    IT IS FURTHER ORDERED that Defendant’s request to proceed

in forma pauperis, (Doc. 127), filed simultaneously with his

first motion for compassionate release is DENIED AS MOOT.

    This the 28th day of July, 2020.




                                 __________________________________
                                    United States District Judge




                                 - 22 -



     Case 1:09-cr-00129-WO Document 138 Filed 07/28/20 Page 22 of 22
